Citation Nr: 0518132	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-26 221	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  He died in May 2000, and is survived by his wife (the 
appellant).  

This matter was before the Board of Veterans' Appeals (Board) 
in June 2004 when it was remanded for additional development.  
The Board indicated in its remand that the appeal is from a 
September 2000 rating decision.  


FINDING OF FACT

The tonsil cancer that caused the veteran's death was as 
likely as not related to his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) contain no 
notation of a diagnosis of, or treatment for, any form of 
cancer.  The record shows that the veteran was never service 
connected for any disability.  The record also shows that the 
veteran was first diagnosed with cancer of the tonsil in 
October or November 1996.  The veteran's Death Certificate is 
of record.  It shows the cause of the veteran's death in May 
2000 was metastatic epidermoid cancer of the tonsil.  No 
underlying causes of death were reported.  

The appellant avers that the veteran's death due to 
metastatic epidermoid cancer of the tonsil was caused by the 
veteran's exposure to Agent Orange while serving in Vietnam.  
In support of this assertion, the appellant provided an 
October 2000 "To Whom it may Concern" letter from M.A., 
M.D., the veteran's oncologist, who is also an Assistant 
Professor of Medicine at the Washington University School of 
Medicine in St. Louis, Missouri.  The letter noted that 
cancers of the lung and larynx are known to be associated 
with exposures to Agent Orange.  Because of the proximity of 
the tonsil to the larynx, and their common histology 
(epidermoid carcinoma), it seemed reasonable to Dr. M.A. that 
Agent Orange, a known carcinogen in cancers involving the 
larynx, would also be implicated in cancers of the tonsil.  
Dr. M.A. concluded that it was a reasonable possibility that 
the veteran's cancer may be linked to his in-service exposure 
to herbicides in Vietnam.

In a medical opinion dated in June 2004, a VA oncologist 
noted the veteran's file had been reviewed, and briefly 
reviewed the medical history of the veteran's cancer.  The 
doctor noted that VA's list of cancers associated with 
exposure to herbicide agents was prepared after consultation 
with the Institute of Medicine of the National Academy of 
Sciences.  The Institute develops evidence through what was 
described as a tedious and prolonged process of scanning a 
very large volume of data available to the scientific 
community.  This examiner concluded that, in light of this 
process, the opinion of a single oncologist, including both 
the veteran's oncologist and this VA oncologist, did not 
carry any weight.  The examiner noted that VA has established 
a connection between exposure to Agent Orange and cancer of 
the larynx, trachea, bronchus, and lung, but not cancers of 
the oropharynx and nasopharynx.  The examiner wrote that, 
while an argument, such as Dr. M.A.'s, could be made that the 
oropharynx and nasopharynx are part of the respiratory tract, 
and therefore should be considered in the same light as are 
cancers of the larynx, trachea, bronchus, and lung, any 
single oncologist's opinion would not change the collective 
opinion of the Institute charged with establishing a medical 
nexus between exposure to Agent Orange and any specific type 
of cancer.  With this as a background, the VA examiner 
declined to offer a medical opinion as to whether the 
veteran's metastatic epidermoid cancer of the tonsil was 
caused by exposure to Agent Orange.

To establish service connection for the cause of a veteran's 
death the evidence must show that a disability which was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(specifically, cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

The law also provides that a veteran who served in the 
Republic of Vietnam during the designated period may be 
presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307.  In this case, the RO has conceded that the veteran 
qualified for this presumption of exposure by virtue of 
service in Vietnam.  The Board impliedly agreed with this 
conclusion when it remanded the appellant's claim in June 
2004.  Consequently, the question in this case appears to now 
turn on whether the presumed in-service exposure led to the 
development of the veteran's tonsil cancer.

The private oncologist suggests that it did.  Although 
somewhat equivocal, he nevertheless indicated that it was a 
"reasonable possibility," implying that it was of a greater 
likelihood than not.  The Board sought more evidence on this 
point from a VA oncologist who was asked to provide a medical 
opinion after a review of the claims file.  However, as noted 
above, the VA reviewer refused to provide the opinion.  
Instead, the examiner merely wrote about the diseases for 
which a presumption of service incurrence applies.  

While the presumption of service incurrence based on exposure 
to herbicides does not apply in the case of tonsil cancer, 
and although the cancer was not shown within a year of 
separation from service, see 38 C.F.R. §§ 3.307(a)(3), 
3.309(a), consideration must be given to whether evidence 
nevertheless shows that the incurrence of tonsil cancer may 
be traced to military service, including exposure to 
herbicides.  

In this case, the VA oncologist suggested by his June 2004 
statement that tonsil cancer has not been found to be linked 
to herbicide exposure, and thus not subject to the 
presumption of service incurrence, but he concluded by saying 
that he would not offer an opinion in this particular case.  
Therefore, the only opinion that addresses the salient 
question of a possible relationship to in-service herbicide 
exposure is the October 2000 private opinion.  As noted 
above, while this opinion may not be as definitive as a trier 
of fact may like, it nevertheless suggests a relationship 
between the development of tonsil cancer in this veteran's 
case and his military service.  Consequently, with resolution 
of reasonable doubt in the appellant's favor, the Board finds 
that a grant of service connection is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


